Title: To Benjamin Franklin from David Hume, 10 May 1762
From: Hume, David
To: Franklin, Benjamin


Dear Sir
Edinburgh 10 May 1762
I have a great many Thanks to give you for your Goodness in remembering my Request, and for the exact Description, which you sent me of your Method of preserving Houses from Thunder. I communicated it to our philosophical Society, as you gave me Permission; and they desire me to tell you that they claim it as their own, and intend to enrich with it the first Collection, which they may publish. The establish’d Rule of our Society is, that, after a paper is read to them, it is deliverd by them to some Member who is oblig’d, in a subsequent Meeting, to read some Paper of Remarks upon it. It was communicated to our Friend, Mr. Russel; who is not very expeditious in finishing any Undertaking; and he did not read his Remarks, till the last Week, which is the Reason, why I have been so late in acknowleging your Favour. Mr. Russel’s Remarks, besides the just Praises of your Invention, contain’d only two Proposals for improving it: One was, that in Houses, where the Rain Water is carry’d off the Roof by a lead Pipe, this metallic Body might be employd as a Conductor to the electric Fire, and save the Expence of a new Apparatus: Another was, that the Wire might be carry’d down to the Foundation of the House, and be thence convey’d below Ground to the requisite Distance, which woud better secure it against Accidents. I thought it proper to convey to you these two Ideas of so ingenious a Man, that you might adopt them, if they appear to you well founded.
I have sent off your Letter to Lord Mareschal, who will consider himself as much beholden to you. His Lordship is at present very much employd in settling the Controversy about the Eternity of Hell-Torments, which has set the little Republic of Neuf-chatel in Combustion. I have ventur’d to recommend to his Lordship the abridging these Torments as much as possible, and have usd the Freedom to employ your Name, as well as my own, in this Request: I have told him, that, as we have taken so much Pains to preserve him and his Subjects from the Fires of Heaven, they cannot do less than to guard us from the Fires of Hell. My Lord told me, when in England, that the King of Prussia could not at first be brought to regard this theological Controversy as a Matter of any Moment, but soon found from the Confusions, to which it gave rise, that these were not matters to be slighted. But surely, never was a Synod of Divines more ridiculous, than to be worrying one another, under the Arbitration of the King of Prussia and Lord Marischal, who will make an Object of Derision of every thing, that appears to these holy Men so deserving of Zeal, Passion, and Animosity.
I am very sorry, that you intend soon to leave our Hemisphere. America has sent us many good things, Gold, Silver, Sugar, Tobacco, Indigo &c.: But you are the first Philosopher, and indeed the first Great Man of Letters for whom we are beholden to her: it is our own Fault, that we have not kept him: Whence it appears, that we do not agree with Solomon, that Wisdom is above Gold: For we take care never to send back an ounce of the latter, which we once lay our Fingers upon.
I saw yesterday our Friend Sir Alexander Dick, who desird me to present his Compliments to you. We are all very unwilling to think of your settling in America, and that there is some Chance for our never seeing you again: But no-one regrets it more than does Dear Sir Your most affectionate humble Servant
David Hume
